

 
 

--------------------------------------------------------------------------------

 
 
 
Form 10-Q [form_10-q.htm]
Exhibit 10.02

 
SILICON IMAGE, INC.
 
EMPLOYEE BONUS PLAN FOR FISCAL YEAR 2012
 
1.
Purpose

 
The purpose of this Bonus Plan (this “Plan”) is to provide financial incentives
for certain executive1 and non-executive2 employees (“Executives” and
“Non-Executives”, respectively) of Silicon Image, Inc. (the “Company”) to meet
and exceed the Company’s and their personal annual performance goals.
 
2.
Eligibility

 
Executives and Non-Executives of the Company (collectively, “Participants” and
each a “Participant”) selected by the Compensation Committee (the “Committee”)
of the Company’s Board of Directors (the “Board”) shall be eligible to
participate in this Plan; provided however, that, except as expressly provided
by the Committee, neither Executives and Non-Executives who are entitled to
participate in any Company Business Development- or Sales-incentive plan nor
employees who begin their employment with the Company on or after October 1,
2012 are eligible to participate in this Plan.  Participation in this Plan is at
the sole discretion of the Committee.
 
3.
Administration

 
a.      This Plan shall be administered by the Committee which may delegate
specific administrative tasks to others as appropriate for administration of
this Plan.
 
b.      Subject to the provisions of this Plan, the Committee shall have
exclusive authority to designate the Participants eligible to participate in
this Plan, each Participant’s target bonus under this Plan (“Bonus”), the actual
amount (if any) of each Bonus paid under this Plan (which amounts may be less
than, equal to or greater than a Participant’s target Bonus), the date when any
performance goals are measured, and the date when Bonuses (if any) will be paid.
 
c.      The Committee shall have all complete and exclusive discretion and
authority necessary or appropriate to administer this Plan, including, but not
limited to, the power to interpret this Plan, to prescribe, amend and rescind
rules and regulations relating to it, and to make all other determinations
necessary or advisable in the administration of this Plan, and such
determination shall be final and binding upon all persons having an interest in
this Plan.
 
4.
Bonus Pool Establishment and Allocation

 
Subject to the terms and conditions of this Plan, the Company will establish
cash Bonus pools for Executive and Non-Executive participants if (i) the
Company’s actual revenue for the full fiscal year 2012 equals or exceeds 90% of
the planned revenue (“Plan Revenue”) for such period established in the 2012
Annual Operating Plan approved by the Board (“2012 Annual Operating Plan”) and
(ii) the Company’s operating income determined in accordance with generally
accepted accounting principles less stock-based compensation expense,
amortization of intangible assets, restructuring charges, including but not
limited to, write-offs of investment and/or related intangibles, headcount
reductions, equipment and/or facility abandonment, or other one-time related
restructuring items, non-recurring one-time charges associated with acquisitions
or related investments and such other extraordinary items as may be determined
by the Committee (“Non-GAAP Operating Income”) for the full fiscal year 2012
equals or exceeds 90% of the planned Non-GAAP Operating Income established in
the 2012 Annual Operating Plan (the “Plan Non-GAAP Operating Income”).  The
amounts of each cash Bonus pool will be a function of the extent to which the
Company’s actual revenue equals or exceeds 90% of the Plan Revenue and the
Company’s Non-GAAP Operating Income equals or exceeds 90% of the Plan Non-GAAP
Operating Income.
 
______________________________________________
 
1 “Executive” means an employee of the Company at the level of Vice President or
above employed by the Company or any affiliated Company as determined by the
Committee.
2 “Non-Executive” means an employee of the Company, other than an Executive,
employed by the Company or any affiliated Company as determined by the
Committee.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
The Bonus pools will not be funded if the Company’s actual revenue and Non-GAAP
Operating Income is less than 90% of Plan Revenue and Plan Non-GAAP Operating
Income.  If the Company achieves 90% of the Plan Revenue and Plan Non-GAAP
Operating Income, the cash Bonus pools will be funded in an aggregate amount
equal to $2,700,000.  If the Company achieves 100% of the Plan Revenue and Plan
Non-GAAP Operating Income, the cash Bonus pools will be funded in an aggregate
amount equal to $5,400,000.  And, if the Company achieves 110% of the Plan
Revenue and Plan Non-GAAP Operating Income, the cash Bonus pools will be funded
in an aggregate amount equal to $6,750,000.    If the Company achieves 110% of
the Plan Revenue, and Non-GAAP Operating Income is at or above 15% of the
Company’s 2012 actual revenue, then the cash Bonus pools will be funded in an
aggregate amount of $9,000,000, which is the maximum funding under the 2012
Bonus Plan.   In the event that the Company’s performance with respect to actual
revenue and Non-GAAP Operating Income falls in between the targets established
in the 2012 Bonus Plan, the actual Bonus amounts will be calculated pro rata on
a straight line basis.
 
The actual Bonuses that may be paid to each Participant will be based on the
Participant’s target Bonus, which is equal to a percentage of base
compensation.  The amount of a participant’s Bonus will be based on the
Company’s actual revenue and Non-GAAP Operating Income as described above and
the participant’s individual performance in 2012.  The Committee has complete
and exclusive discretion and authority to determine the amount of each
Participant’s target Bonus and the actual amount payable to each Participant and
may amend or terminate the 2012 Bonus Plan at any time.  The amounts of Bonuses,
if any, allocable to individual Executives will be determined by the Committee
in its sole discretion. The amounts of Bonuses, if any, allocable to individual
Non-Executives will be determined by the Company’s management. The amounts of
individual Bonuses may be less than, equal to or greater than the participant’s
target Bonus.
 
5.     Payment
 
Bonuses under this Plan, if any, will be distributed as soon as reasonably
practicable following (i) public disclosure of the Company’s financial results
for Fiscal Year 2012 in its annual report on Form 10-K filed with the Securities
and Exchange Commission and (ii) any determination of the amounts of the Bonus
pool applicable to Participants.  Participants must be employed by the Company
as active employees at the time of computation and distribution in order to be
eligible to receive payment of Bonuses, if any, unless otherwise determined by
the Compensation Committee.  Participants who begin their employment with the
Company after January 1, 2012 but prior to October 1, 2012 shall be eligible to
receive payment of a pro-rated Bonus (based on the full days of such
Participant’s employment).  Participants who begin their employment on or after
October 1, 2012 shall not be eligible to receive payment of a Bonus.  In
addition, Participants must complete all mandatory training(s) within the time
noted in the notice to employees to be eligible to receive payment of a
Bonus.  The Committee may impose additional eligibility requirements on payment
of any Bonuses in its sole discretion.  It is the objective of the Committee
that the entire calculated pool be distributed to eligible Participants.
 
6.
General Provisions

 
a.      No Prior Funding
 
No amounts payable under this Plan shall be funded, set aside or otherwise
segregated prior to payment.  The obligation to pay Bonuses shall at all times
be an unfunded and unsecured obligation of the Company, and the Company shall
not be required to incur indebtedness to fund any Bonus pool unless otherwise
directed to do so by the Committee.  Participants shall have the status of
general creditors.  This Plan is not qualified under Section 401(a) of the
Internal Revenue Code of 1986, as amended, and is not subject to any provisions
of the Employee Retirement Income Security Act of 1974.
 
b.      No Obligation to Employ
 
Eligibility for participation in this Plan is not evidence of, nor does it
constitute, a contract of employment between the Company and any
individual.  Nothing in this Plan will confer or be deemed to confer on any
individual any right to continue in the employ of the Company or limit in any
way the right of the Company to terminate an individual’s employment at any
time, with or without cause.  This Plan is not intended to and does not create
any legal rights for any employee.
 
c.      Amendment or Termination of Plan
 
This Plan may be amended or terminated by the Board or the Committee at any time
prior to funding or payment of Bonuses hereunder.
 
d.      Headings
 
The headings of the sections hereof are inserted for convenience only and shall
not be deemed to constitute a part hereof nor to affect the meaning thereof.
 
e.      Withholding of Taxes
 
To the extent that the Company is required to withhold federal, state, local or
foreign taxes in connection with any benefit realized by a Participant under
this Plan, and the amounts available to the Company for such withholding are
insufficient, it will be a condition to the realization of such benefit that the
Participant make arrangements satisfactory to the Company for payment of the
balance of such taxes required or requested to be withheld.
 
f.      Choice of Law
 
All questions concerning the construction, validity and interpretation of this
Plan will be governed by the law of the State of California.  Any Bonus will not
be effective unless such Bonus is made in compliance with all applicable laws,
rules and regulations.
 
 
 
 
 

--------------------------------------------------------------------------------

 
